DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 11/25/2020, which is a 371 national stage entry of PCT/IB2019/053871 filed on 5/310/2019 and claims priority to Italian Application No. IT102018000005871 filed on 5/30/2018. An action on the merits follows. 
Claim(s) 12-15 is/are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a plurality of gaskets" of claim 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a plurality of gaskets” (72b and 74b in para 0038 of PGPub) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 12-15  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the limitation “each pin being supported by an upper plate” in combination with “the descending cap passage is delimited at the top by an upper plate” is vague and unclear because it is unclear if the upper plate is the same in both instances.  In order to prosecute the application Examiner has interpreted this limitation as both upper being the same element (i.e. “the descending cap passage is delimited at the top by the upper plate”) .
Regarding claim 13, the limitation “a plurality of gaskets, placed between the bottom plate and the side walls and the upper plate” in combination with “a plurality of gaskets, made of silicone, placed between the pair of grippers and respective side walls” is vague and unclear because it is unclear if the set of gaskets are the same in both instances.  In order to prosecute the application Examiner has interpreted this limitation as both gasket sets being the same element set (i.e. “the plurality of gaskets, made of silicone, placed between the pair of grippers and respective side walls”) .
Any remaining claims are rejected for depending on a rejected claim.

Allowable Subject Matter
Claim(s) 12-15  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Regarding claim 12, the prior art of record, in combination with other limitations of the claim, is silent on “said snap-retaining means further comprising limiting means suitable for limiting deformation of the pair of grippers to prevent yielding thereof, said limiting means comprising a pair of pins, each pin being arranged externally to a respective gripper with respect to the descending cap passage, at a predefined distance, so that the gripper, in a configuration of maximum deformation, abuts on said pin, each pin being supported by an upper plate”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Any remaining claims are allowed for depending on one of the above allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731